Exhibit 99.2 Quarterly Financial Supplement For the Period EndedDecember 31, 2011 (NYSE:NFP) Investor Relations Contact: Abbe F. Goldstein, CFA (212) 301-4011 ir@nfp.com This Quarterly Financial Supplement (“QFS”) includes historical and forward-looking non-GAAP financial measures called cash earnings, cash earnings per diluted share, Adjusted EBITDA, and percentages or calculations using these measures.The Company believes these non-GAAP financial measures provide additional meaningful methods of evaluating certain aspects of the Company’s operating performance from period to period on a basis that may not be otherwise apparent under GAAP.Cash earnings is defined as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets, the after-tax impact of non-cash interest, the after-tax impact of change in estimated acquisition earn-out payables recorded in accordance with purchase accounting that have been subsequently adjusted and recorded in the consolidated statement of operations, the after-tax impact of management contract buyouts and the after-tax impact of certain non-recurring items.Cash earnings per diluted share is calculated by dividing cash earnings by the number of weighted average diluted shares outstanding for the period indicated.Cash earnings and cash earnings per diluted share should not be viewed as substitutes for net income and net income per diluted share, respectively.Adjusted EBITDA is defined as net income excluding income tax expense, interest income, interest expense, gain on early extinguishment of debt, other, net, amortization of intangibles, depreciation, impairment of goodwill and intangible assets, (gain) loss on sale of businesses, net, the accelerated vesting of certain RSUs, any change in estimated acquisition earn-out payables recorded in accordance with purchase accounting that have been subsequently adjusted and recorded in the consolidated statement of operations and the expense related to management contract buyouts. Adjusted EBITDA should not be viewed as a substitute for net income.A reconciliation of these non-GAAP financial measures to their GAAP counterparts is provided in this QFS, which is available on the Investor Relations section of the Company’s Web site at www.nfp.com. This QFS contains statements which are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words "anticipate," "expect," "intend," "plan," "believe," "estimate," "may," "project," "will," "continue" and similar expressions of a future or forward-looking nature. Forward-looking statements may include discussions concerning revenue, expenses, earnings, cash flow, impairments, losses, dividends, capital structure, market and industry conditions, premium and commission rates, interest rates, contingencies, the direction or outcome of regulatory investigations and litigation, income taxes and the Company’s operations or strategy.These forward-looking statements are based on management’s current views with respect to future results. Forward-looking statements are based on beliefs and assumptions made by management using currently-available information, such as market and industry materials, experts’ reports and opinions, and current financial trends. These statements are only predictions and are not guarantees of future performance. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by a forward-looking statement. These risks and uncertainties include, without limitation: (1)the ability of the Company to execute on its strategy of increasing recurring revenue and other business initiatives; (2) NFP’s ability, through its operating structure, to respond quickly to operational, financial or regulatory situations impacting its businesses; (3)the ability of the Company’s businesses to perform successfully following acquisition, including through the diversification of product and service offerings, and NFP’s ability to manage its business effectively and profitably through its principals and employees and through the Company’s reportable segments; (4)any losses that NFP may take with respect to dispositions, restructures or otherwise; (5)seasonality or an economic environment that results in fewer sales of financial products or services; (6)NFP’s success in acquiring and retaining high-quality independent financial services businesses; (7)changes in premiums and commission rates or the rates of other fees paid to the Company’s businesses, due to requirements related to medical loss ratios stemming from the Patient Protection and Affordable Care Act or otherwise; (8)NFP’s ability to operate effectively within the restrictive covenants of its credit facility; (9)changes that adversely affect NFP’s ability to manage its indebtedness or capital structure, including changes in interest rates or credit market conditions; (10)the impact of capital markets behavior, such as fluctuations in the price of NFP’s common stock, or the dilutive impact of capital raising efforts; (11)adverse results or other consequences from matters including litigation, arbitration, settlements, regulatory investigations or compliance initiatives, such as those related to business practices, compensation agreements with insurance companies, policy rescissions or chargebacks, or activities within the life settlements industry; (12)the impact of legislation or regulations on NFP’s businesses, such as the possible adoption of exclusive federal regulation over interstate insurers, the uncertain impact of legislation regulating the financial services industry, such as the recent Dodd-Frank Wall Street Reform and Consumer Protection Act, the impact of the adoption of the Patient Protection and Affordable Care Act and resulting changes in business practices, potential changes in estate tax laws, or changes in regulations affecting the value or use of benefits programs, any of which may adversely affect the demand for or profitability of the Company’s services; (13)adverse developments in the Company’s markets, such as those related to compensation agreements with insurance companies or activities within the life settlements industry, which could result in decreased sales of financial products or services; (14)the effectiveness or financial impact of NFP’s incentive plans; (15)the impact of the adoption or change in interpretation of certain accounting treatments or policies and changes in underlying assumptions relating to such treatments or policies, which may lead to adverse financial statement results; (16)the loss of services of key members of senior management; (17) failure by the Company’s broker-dealers to comply with net capital requirements; (18)the Company’s ability to compete against competitors with greater resources, such as those with greater name recognition; (19)developments in the availability, pricing, design, tax treatment or underwriting of insurance products, including insurance carriers' potential change in accounting for deferred acquisition costs, revisions in mortality tables by life expectancy underwriters or changes in the Company’s relationships with insurance companies; (20)the reduction of the Company’s revenue and earnings due to the elimination or modification of compensation arrangements, including contingent compensation arrangements and the adoption of internal initiatives to enhance compensation transparency, including the transparency of fees paid for life settlements transactions; (21)the occurrence of adverse economic conditions or an adverse regulatory climate in New York, Florida or California; and (22)the Company’s ability to effect smooth succession planning. Additional factors are set forth in NFP’s filings with the Securities and Exchange Commission (the “SEC”), including its Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC on February 10, 2011. Forward-looking statements speak only as of the date on which they are made. NFP expressly disclaims any obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 1 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS - CONSOLIDATED (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended December 31, December 31, December 31, December 31, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense - employees Fees to principals Total compensation expense Non-compensation expense Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net ) Change in estimated acquisition earn-out payables ) — ) — Total operating expenses Income from operations Non-operating income and expenses Interest income Interest expense ) Gain on early extinguishment of debt — — — Other, net Non-operating income and expenses, net ) ) ) Income before income taxes Income tax expense Net Income $ Cash Earnings Reconciliation GAAP net income $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Tax benefit of impairment of goodwill and intangible assets ) Non-cash interest, net of tax Accelerated vesting of certain RSUs, net of tax — — — Gain on early extinguishment of debt, net of tax — — — ) Change in estimated acquisition earn-out payables, net of tax ) — ) — Cash earnings $ Adjusted EBITDA Reconciliation GAAP net income $ Income tax expense Interest income ) Interest expense Gain on early extinguishment of debt — — — ) Other, net ) Income from operations Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net ) Accelerated vesting of certain RSUs — — — Change in estimated acquisition earn-out payables ) — ) — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Compensation Ratios Total compensation expense ratio % (Total compensation expense/Revenue) 2 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - CORPORATE CLIENT GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended December 31, December 31, December 31, December 31, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense - employees Fees to principals Total compensation expense Non-compensation expense Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — (Gain) loss on sale of businesses, net ) ) ) Change in estimated acquisition earn-out payables ) — ) — Total operating expenses Income from operations $ Adjusted EBITDA Reconciliation Income from operations $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — (Gain) loss on sale of businesses, net ) ) ) Accelerated vesting of certain RSUs — — — Change in estimated acquisition earn-out payables ) — ) — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Compensation Ratios Total compensation expense ratio % (Total compensation expense/Revenue) 3 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - INDIVIDUAL CLIENT GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended December 31, December 31, December 31, December 31, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense - employees Fees to principals Total compensation expense Non-compensation expense Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net ) Change in estimated acquisition earn-out payables — Total operating expenses Income from operations $ Adjusted EBITDA Reconciliation Income from operations $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net ) Accelerated vesting of certain RSUs — — — Change in estimated acquisition earn-out payables — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Compensation Ratios Total compensation expense ratio % (Total compensation expense/Revenue) 4 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - ADVISOR SERVICES GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended December 31, December 31, December 31, December 31, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense - employees Fees to principals — Total compensation expense Non-compensation expense Amortization of intangibles — Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net — Change in estimated acquisition earn-out payables — Total operating expenses Income from operations $ Adjusted EBITDA Reconciliation Income from operations $ Amortization of intangibles — Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net — Accelerated vesting of certain RSUs — Change in estimated acquisition earn-out payables — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Ratios Commission expense ratio % (Operating expenses:Commissions and fees/Revenue) Total compensation expense ratio % (Total compensation expense/Revenue) 5 CONDENSED STATEMENTS OF OPERATIONS, ADJUSTED EBITDA AND ORGANIC REVENUE GROWTH (Unaudited - dollars in thousands) For the Three Months Ended For the Twelve Months Ended December 31, December 31, December 31, December 31, Revenue Corporate Client Group $ % $ % $ % $ % Individual Client Group % Advisor Services Group % Consolidated $ % $ % $ % $ % Adjusted EBITDA (1) Corporate Client Group $ % $ % $ % $ % Individual Client Group % Advisor Services Group % Consolidated $ % $ % $ % $ % Adjusted EBITDA Margin Corporate Client Group % Individual Client Group % Advisor Services Group % Consolidated % For the Three Months Ended For the Twelve Months Ended December 31, December 31, December 31, December 31, Organic revenue Corporate Client Group % Individual Client Group -8.7
